Exhibit 10.3

 



FORM OF AMENDMENT NO. 1B TO
12% SERIES B CONVERTIBLE BOND

 

 

 

Dear Series B Investor

 

Re: Amendment No. 1B to 12% Series B Convertible Bond

 

 

This Amendment No. 1B (the “Amendment”) to the 12% Series B Convertible Bond
(the “Bonds”), as supplemented, hereby amends certain terms contained in (i)
those certain Bonds issued to investors in connection with the private placement
offering by Staffing 360 Solutions, Inc. (the “Company”) of the Bonds that had a
final closing on November 24, 2014, in an aggregate of $981,500 and (ii) the 12%
Series B Convertible Bond Purchase Agreement (the “Agreement”) entered into by
and between the Company and you (the “Investor”). Such Bond’s Maturity Date was
September 30, 2015. The parties have agreed to amend the terms of the Bonds and
the Agreement on the terms set forth herein. Capitalized terms used herein
without definition shall have the respective meanings given to them in the Bonds
or the Agreement, as applicable.

 

1.The first sentence of Section 1.2 of the Bonds is hereby deleted in its
entirety and replaced with the following:

 

“The Principal Amount and all accrued but unpaid interest payments, shall be due
on November 6, 2015 (the “Maturity Date”), unless earlier converted.”

 

2.The first sentence of Section 1.4 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Payment of the Bonds will be made on November 6, 2015 (the “Maturity Date”).”

 

Except as expressly amended hereby, all of the terms and conditions of the Bond
shall remain un-amended and in full force and effect. Please acknowledge your
agreement to the foregoing, by signing in the space provided below.

 

[signature page follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the last date
written below.

 

  STAFFING 360 SOLUTIONS, INC.         By:     Name: Brendan Flood   Title:
Executive Chairman         Date:                 INVESTOR:                      
  Date:        

 

 



 



 